The plaintiff alleged that defendant is the owner and operator of a cotton mill, and as an incident to said business, owns certain tenement houses for the use of its employees. That the plaintiff was an employee of the defendant and rented one of said houses for the use of himself and family, paying as rental the sum of sixty cents per week. It was further alleged that on or about the first day of January, 1930, the house burned, destroying the household furniture and other personal effects of plaintiff. *Page 860 
The evidence tended to show that the defendants furnished light for the houses owned by it, including that rented by the plaintiff. On the night before the fire one of the lights in the house would not burn. On the next day the plaintiff reported the matter to the agent of defendant, who promised to make the necessary repairs. This was about twelve o'clock in the day. The house burned about four o'clock in the afternoon of that day. A witness said: "The fire seemed to be burning through the roof in a streak two feet wide where the electric wire went in." The light that was out of repair was in the front room of the house.
At the conclusion of plaintiff's evidence there was judgment of nonsuit and he appealed.
The judgment of nonsuit is supported by Tucker v. Yarn Mill Co.,194 N.C. 756, 140 S.E. 744; Salter v. Gordon, 200 N.C. 381,157 S.E. 11; Williams v. Osage Mfg. Co., ante, 859.
Affirmed.